Contact: Richard F. Westenberger Executive Vice President & Chief Financial Officer (404) 745-2889 CARTER’S, INC. REPORTS SECOND QUARTER RESULTS · NET SALES INCREASED $16 MILLION, +5% · TOTAL RETAIL STORE SALES +14% · NET INCOME INCREASED FROM $3 MILLION TO $11 MILLION Atlanta, Georgia, July 28, 2009 / Business Wire Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, today reported its second quarter 2009 results. “We are very pleased with our performance in the second quarter, which was driven by the strength of our product offerings and very good execution of our inventory management and cost reduction initiatives,” said Michael D. Casey, Chief Executive Officer.“Our outlook for the year has improved based on our first half performance and the growth we anticipate in the second half of the year.We believe we’re well positioned to deliver strong performance in this difficult retail marketplace given the compelling design and value of our Carter’s and OshKosh B’Gosh products.” Second Quarter of Fiscal 2009 compared to Second Quarter of Fiscal 2008 Consolidated net sales increased 5.4% to $317.9 million.Net sales of the Company’s Carter’s brands increased 6.9% to $254.4 million.Net sales of the Company’s OshKosh B’Gosh brand decreased 0.3% to $63.5 million. Consolidated retail sales increased 13.9% to $162.3 million.Carter’s retail segment sales increased 18.9% to $110.1 million, with comparable store sales increasing 8.1%.OshKosh retail segment sales increased 4.6% to $52.2 million, with comparable store sales increasing 2.6%.Consolidated retail operating income increased $9.6 million to $17.4 million, driven primarily by Carter’s retail sales growth and OshKosh retail gross margin improvement. In the second quarter of fiscal 2009, the Company opened 11 Carter’s and three OshKosh retail stores.As of the end of the second quarter of fiscal 2009, the Company operated 271 Carter’s and 168 OshKosh retail stores. Carter’s wholesale sales increased $5.8 million, or 6.1%, to $100.1 million due to increased product demand.OshKosh wholesale sales decreased $2.4 million, or 17.7%, to $11.3 million due to timing of shipments, which were heavier in the first quarter. The Company’s mass channel sales, which are comprised of sales of its Child of Mine brand to Walmart and Just One Year brand to Target, decreased 13.4% to $44.2 million due largely to strategic merchandising assortment changes made by Walmart. In connection with a previously announced workforce reduction and distribution facility closure, the Company recorded pre-tax charges of approximately $2.9 million related to severance and other benefits and accelerated depreciation in the second quarter of fiscal 2009.Also during the second quarter of fiscal 2009, the Company reduced the carrying value of its White House, Tennessee distribution facility held for sale by $0.7 million. In connection with the retirement of an executive officer, the Company recorded charges of $5.3 million in the second quarter of fiscal 2008. 2 Operating income in the second quarter of fiscal 2009 was $20.9 million, an increase of $11.7 million, or 126.3%, from $9.3 million in the second quarter of fiscal 2008.Excluding the effect of certain items, which are detailed at the end of this release, adjusted operating income increased $10.0 million, or 68.5%, to $24.5 million from $14.6 million in the second quarter of fiscal 2008, driven largely by growth in earnings from its Carter’s retail segment as well as improved performance of its OshKosh retail and wholesale segments. Net income increased $8.6 million to $11.3 million, or $0.19 per diluted share, compared to $2.8 million, or $0.05 per diluted share, in the second quarter of fiscal 2008.Excluding the effect of certain items, which are detailed at the end of this release, adjusted net income increased $7.5 million to $13.6 million, or $0.23 per adjusted diluted earnings per share, compared to $6.1 million, or $0.10 per adjusted diluted earnings per share in the second quarter of fiscal 2008. A reconciliation of income as reported under accounting principles generally accepted in the United States of America (“GAAP”) to income adjusted for certain items is provided at the end of this release. First Half of Fiscal 2009 compared to First Half of Fiscal 2008 Consolidated net sales increased 6.8% to $674.7 million.Net sales of the Company’s Carter’s brands increased 6.5% to $538.0 million.Net sales of the Company’s OshKosh B'Gosh brand increased 8.1% to $136.7 million. Consolidated retail sales increased 15.6% to $316.0 million.Carter’s retail segment sales increased 18.4% to $212.1 million, with comparable store sales increasing 6.7%.OshKosh retail segment sales increased 10.3% to $104.0 million, with comparable store sales increasing 6.7%.Consolidated retail operating income increased $21.2 million to $33.6 million.Increased sales, improved gross margin, and better inventory management in both retail segments contributed to the growth in earnings.In the first half of fiscal 2009, the Company opened 18 Carter’s and three OshKosh retail stores. 3 Carter’s wholesale sales increased $10.8 million, or 5.1%, to $223.0 million due to improved product performance.OshKosh wholesale sales increased $0.5 million, or 1.5%, to $32.7 million. The Company’s mass channel sales decreased 9.7% to $103.0 million primarily due to strategic merchandising assortment changes made by Walmart. In connection with the workforce reduction and distribution facility closure, the Company recorded pre-tax charges in the first half of fiscal 2009 of approximately $11.6 million related to severance and other benefits, asset impairment, accelerated depreciation, and other closure costs. Results for the first half of fiscal 2009 include the $0.7 million write-down in the second quarter of the carrying value of the Company’s White House, Tennessee distribution facility held for sale. Operating income in the first half of fiscal 2009 was $49.5 million, an increase of $19.7 million, or 66.1%, from $29.8 million in the first half of fiscal 2008.Excluding the effect of certain items, which are detailed at the end of this release, adjusted operating income increased $26.7 million, or 76.1%, to $61.8 million from $35.1 million in first half of fiscal 2008, driven largely by growth in earnings in the Company’s Carter’s and OshKosh retail segments in addition to growth in earnings in its wholesale segments and its Carter’s mass channel segment. Net income increased $13.4 million to $27.7 million, or $0.47 per diluted share, compared to $14.3 million, or $0.24 per diluted share, in the first half of fiscal 2008.Excluding the effect of certain items, which are detailed at the end of this release, adjusted net income increased $17.8 million to $35.5 million, or $0.61 per adjusted diluted earnings per share, compared to $17.7 million, or $0.30 per adjusted diluted earnings per share in the first half of fiscal 2008. A reconciliation of income as reported under GAAP to income adjusted for certain items is provided at the end of this release. 4 Cash flow from operations in the first half of fiscal 2009 increased $2.9 million over the first half of fiscal 2008 due primarily to increased earnings, partially offset by net working capital needs. Outlook For the third quarter of fiscal 2009, the Company expects low single-digit growth in net sales and mid to high single-digit growth in adjusted diluted earnings per share, as compared to the third quarter of fiscal 2008, excluding a $2.6 million charge in the third quarter of fiscal 2008 related to the write-down of the carrying value of the Company’s White House, Tennessee distribution facility held for sale. Conference Call The Company will hold a conference call with investors to discuss second quarter results on July 29, 2009 at 8:30 a.m. Eastern Time.To participate in the call, please dial 913-312-1457.To listen to a live broadcast of the call on the internet, please log on to www.carters.com and select the “Q2 2009 Earnings Conference Call” link under the “Investor Relations” tab.The conference call will be simultaneously broadcast on the Company’s website at www.carters.com.Presentation materials for the call can be accessed on the Company’s website at www.carters.com by selecting the “Conference Calls & Webcasts” link under the “Investor Relations” tab.A replay of the call will be available shortly after the broadcast through August 7, 2009, at 719-457-0820, passcode 9553145.The replay will be archived on the Company’s website at the same location. For more information on Carter’s, Inc., please visit www.carters.com. 5 Cautionary Language Statements contained herein that relate to the Company’s future performance, including, without limitation, statements with respect to the Company’s anticipated results for fiscal 2009 or any other future period, are forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such statements are based on current expectations only, and are subject to certain risks, uncertainties, and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, or projected.Factors that could cause actual results to materially differ include: a decrease in sales to, or the loss of one or more of, the Company’s key customers; increased competition in the baby and young children’s apparel market; the acceptance of the Company’s products in the marketplace; deflationary pricing pressures; the Company’s dependence on foreign supply sources; failure of foreign supply sources to meet the Company’s quality standards or regulatory requirements; negative publicity; leverage, which increases the Company’s exposure to interest rate risk and could require the Company to dedicate a substantial portion of it’s cash flow to repay debt principal; an inability to access suitable financing due to the current economic environment; a continued decrease in the overall value of the United States equity markets due to the current economic environment; a continued decrease in the overall level of consumer spending; changes in consumer preference and fashion trends; the impact of governmental regulations and environmental risks applicable to the Company’s business; the breach of the Company’s consumer databases; the ability of the Company to adequately forecast demand, which could create significant levels of excess inventory; the ability of the Company to identify new retail store locations, and negotiate appropriate lease terms for the retail stores; the ability to attract and retain key individuals within the organization; failure to realize the revenue growth and earnings forecasts of OshKosh B’Gosh, Inc., which could further impact the carrying value of the Company’s OshKosh intangible asset; and seasonal fluctuations in the children’s apparel business.Many of these risks are further described in the most recently filed Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission under the headings “Risk Factors” and “Forward-Looking Statements.”The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. 6 CARTER’S, INC.
